Citation Nr: 1828011	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A claim for service connection for a psychiatric disability encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board has characterized the issue on appeal broadly to encompass PTSD as well as any other diagnosed acquired psychiatric disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder based on an assertion that she fell off a boat into the Indian Ocean while in service.

The in-service stressors considered in this case include an allegation that in January 1981, while returning from liberty in Diego Garcia to the USS Dixon (AS 37), intoxicated sailors rocked the small transport boat the Veteran was in, causing her to fall into the Indian Ocean.  The Veteran stated that she was rescued, but feared that she was going to drown because she could not swim.  The Veteran also complains that she has recurring nightmares of falling into the Indian Ocean, she suffers from lack of sleep, and an inability to cross bodies of water, and that she is not able to visit homes with swimming pools due to the stressing event.  

The Veteran explained in a statement to VA that she did not seek help for the injury while in service because she did not want to be stigmatized.  She later explained to VA that she requested to go to sick bay, but was denied by the Senior Chief of the administrative department of USS Dixon (AS 37).

In November 2012, VA determined that there was not enough information to verify the Veteran's stressful events or participation in combat.  The Veteran is not alleging that she participated in combat during her active duty service.  VA determined that the lack of statements regarding the stressors makes it insufficient to conduct further research or to submit a request to the Joint Services Records Research Center.

In August 2016, the Veteran further explained that in February or March of 1981, two sailors that were stationed aboard the USS Dixon (AS 37) committed suicide, one by hanging, and the other by drowning.  She asserts that that these events both preceded and contributed to the trauma she later experienced after falling into the Indian Ocean.

To date, VA has not attempted to verify the Veteran's additional claimed stressor through contact with the Joint Services Records Research Center (JSRRC); this should be accomplished on remand. 

The Veteran was afforded a VA examination in October 2012.  The examiner opined that it was at least likely as not that the Veteran's moderate posttraumatic stress disorder is related to traumatic in-service experiences (fear of drowning).  The RO denied the claim, however, based in part on the lack of information pertaining to a drowning experience in the Veteran's service treatment records.  In November 2012, VA issued a formal finding on a lack of information required for verification of stressors in connection with a claim for service connection for posttraumatic stress disorder. However, the VA examiner did not address the Veteran's other diagnoses of record, such as depression and anxiety noted in VA treatment records or the etiologies of these psychiatric disabilities. Therefore, the Board finds that an additional VA examination is needed to determine the nature and etiology of all acquired psychiatric disorders that may be present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent outstanding VA treatment records and associate them with the claims file.

2. Contact the Joint Services Records Research Center (JSRRC) and request that they review the unit records of USS Dixon (AS 37) to determine whether there is record of two service members that committed suicide between January to April 1981.  

Additionally, obtain unit/deck logs to determine if there is documentation of a sailor falling off a transport boat while in port in Diego Garcia in the same time period.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions, as well as the October 2012 VA examination reports.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s). If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that any acquired psychiatric disorder(s) manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1  (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. After the development requested has been completed, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



